Citation Nr: 0517774	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to an initial compensable evaluation for 
residual scars of stab wound injury and status post closed-
tube thoracostomy.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, the Republic of the Philippines.  The RO, in 
pertinent part, denied entitlement to service connection for 
hearing loss of the right ear.  The RO granted entitlement to 
service connection for residuals scars of a stab wound injury 
and status post closed tube thoracostomy and assigned a zero 
percent evaluation effective from September 2000.  The 
veteran expressed disagreement with the evaluation assigned.

The Board remanded these issues in a decision issued in March 
2004, for further development.  Most recently, in a 
supplemental statement of the case (SSOC) issued in March 
2005, the RO denied entitlement to service connection for 
hearing loss of the right ear and denied entitlement to an 
initial compensable evaluation for residual scars of stab 
wound injury and status post closed-tube thoracostomy.  

The Board notes that the November 2001 VA examination 
revealed a hearing loss disability as defined in 38 C.F.R. § 
3.385 in both ears.  In addition, in August 2004, the veteran 
submitted additional private medical evidence showing hearing 
loss in both ears.  This is viewed as an informal claim for 
entitlement to service connection for hearing loss of the 
left ear.  Also in August 2004, the veteran submitted medical 
evidence showing obstructive airway disease.  This is viewed 
as an informal claim for entitlement to service connection 
secondary to his service-connected residual injury to muscle 
group XXI, status post stab wound and closed tube 
thoracostomy.  These claims are referred to the agency of 
original jurisdiction for appropriate development.  

For the reasons discussed below, this matter is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action is required on his part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In the March 2004 Board remand, the veteran was to be 
afforded a VA audiological examination to determine the 
nature, extent, and etiology of any hearing loss.  The 
examiner was to provide an opinion as to whether it is at 
least as likely as not that any currently diagnosed right ear 
hearing loss originated during service or is otherwise 
related to service, or whether such an etiology or 
relationship is unlikely.  

The veteran was also to be afforded a special dermatological 
examination in order to determine the current nature and 
severity of his service-connected residual scars of stab 
wound injury and status post closed-tube thoracostomy, with 
consideration of the old and revised versions of 38 C.F.R. 
§ 4.118.




Examinations were scheduled, but, as discussed in the March 
2005 SSOC issued by the Appeals Management Center (AMC), the 
veteran failed to report for the examinations.  The veteran 
had submitted a copy of a private hearing examination 
conducted in August 2004, but the physician had not addressed 
the etiology of hearing loss.  Since he did not report for a 
VA skin examination, current findings were not available.  
Accordingly, the claims were denied.  

Our review finds, however, that the veteran was not afforded 
proper notice of the provisions of 38 C.F.R. § 3.655 
regarding failure to report for a VA examination.  Initially, 
the AMC wrote to the veteran in April 2004 and notified him 
of the provisions of the VCAA and the effect on his claim.  
He was notified that a request had been made to the VA 
medical facility nearest to him to schedule an examination.  
He was also notified of the effect on his claim if he, 
without good cause, failed to report for an examination.  
This letter, however, was incorrectly addressed, and 
apparently, the veteran's copy was returned to the AMC.  

Evidence of record shows that the veteran's wife informed the 
VA outpatient clinic in Manila that the veteran refused the 
examination.  Copies of the letters in April 2004 notifying 
the veteran of two scheduled appointments are in the claims 
file, and no information therein is provided regarding the 
effect on his claim for failure to report for an examination.

In August 2004, the AMC wrote to the veteran providing notice 
of the development of his appeal according to the provisions 
of the VCAA.  He was notified that VA would assist him by 
providing a medical examination or getting a medical opinion 
if necessary to make a decision on his appeal.  There was no 
reference to previously scheduled examinations, his refusal 
to report for previously scheduled examinations, or the 
effect this would have on his claim under 38 C.F.R. § 3.655.  
He was notified that he could submit additional evidence, and 
he did so, as discussed above.  In addition, neither the SOC 
issued in October 2002 nor the SSOC issued in March 2005 
contained reference to, or an explanation of 38 C.F.R. 
§ 3.655.  To assure that the veteran is fully informed of his 
responsibility in reporting for examinations, and the 
possible consequences of his failure to do so, the Board will 
provide reference to 38 C.F.R. § 3.655 below.

Given the foregoing, and to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be scheduled for a VA 
audiological examination to determine the nature, 
extent, and etiology of any hearing loss.  The 
claims file must be made available to and reviewed 
by the physician in conjunction with the 
examination.  A notation to the effect that this 
record review took place should be included in the 
examination report.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
the physician should be accomplished.  

a.  The examiner is further requested to provide 
an opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 degree of 
probability) that any currently diagnosed 
hearing loss originated during service or is 
otherwise related to service, or whether such an 
etiology or relationship is unlikely (i.e., less 
than a 50-50 probability).  The examiner should 
provide the complete rationale for such opinion.

b.  NOTE:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

2.  The veteran should be afforded a special 
dermatological examination in order to determine the 
current nature and severity of his service-connected 
residual scars of stab wound injury and status post 
closed tube thoracostomy.  The claims file must be 
made available to and reviewed by the physician in 
conjunction with the examination.  Copies of the old 
and revised versions of 38 C.F.R. § 4.118 must be 
made available to and reviewed by the examiner in 
conjunction with the examination.  The examiner 
should be requested to address the previous and 
amended provisions of 38 C.F.R. § 4.118 in 
evaluating the nature and extent of severity of the 
residual scars of stab wound injury and status post 
closed tube thoracostomy, and provide findings 
sufficient to evaluate the disability under the 
applicable criteria for the service-connected 
disability.

3.  The veteran is hereby advised that the 
examinations requested in this Remand are necessary 
to evaluate his claims, and that a failure without 
good cause to report for scheduled examinations, 
without good cause, could result in the denial of 
such claims.  38 C.F.R. § 3.655 (2004).  The RO may 
wish to reiterate notice of that regulation. 

4.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence 
and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


